Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00566-CV

                                            Tom FATJO, Jr.,
                                               Appellant

                                                    v.

                                ANDREWS KURTH KENYON LLP,
                                         Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 15425A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 28, 2018

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM